Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed  14 January 2022 with respect to the 101 rejection have been fully considered but they are not persuasive. 	Applicant presents almost identical arguments on pages 13-20 of the Remarks except the additional of the claim amendments and the first paragraph of page 15. The Examiner repeats the response to arguments of the previous actions dated 10/14/2021 and will address the newly presented arguments from page 15. 	The Applicant argues the addition of the processing serving provides a vast improvement over existing systems. The Examiner disagrees because an abstract idea is still recited in the claims and is not integrated into a practical application. Additionally, the cited references Lynch from 2011, Zhang 2009, Puthupparambil from 2008, and Matthews from 2007 disclose payment gateway routing of transactions, which predate the current application by many years. 
Applicant's arguments filed 14 January 2022 with respect to the 103 rejection have been fully considered but they are not persuasive. 	Applicant does not make substantive arguments beyond the amendments. The rejection has been updated to address the amended claim limitations.
Applicant’s arguments, see page 20, filed 14 January 2022, with respect to the 112(b) rejection have been fully considered and are persuasive.  The 112(b) rejection of 14 October 2021 has been withdrawn. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-4, 6, 9-12, 14, 18, 19, and 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 	In the instant case, claim 1 is directed to a “a method for intelligent switching for multiple transaction types ”. 	Claim 1 is directed to the abstract idea of “using rules to route a financial transaction” which is grouped under “organizing human activity… fundamental economic practice (mitigating risk, transaction processing) and commercial interactions (sales activities or behaviors, business relations)” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites "storing, an action event corresponding to the specific data types, wherein each action event defines an event that must be acted on by the processing server when the event is detected by the processing server; storing, one or more modifiable executable processes, the one or more modifiable executable processes associated with one or more action events; receiving, a data message from a third party system, the data message including a flag or data value associated with a specific data type; identifying the specific data type of the data message based on the flag or data value, executing the one or more modifiable executable processes corresponding to the identified specific action event, wherein at least one of the one or more corresponding modifiable executable processes includes transmitting the received data message to one of the plurality of authorization systems associated with the identified data type, and the plurality of specific data types includes at least the financial transaction message and an automated clearing house message.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).		This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a memory, a processing server, a receiver, a processing device, a transmitter, and an authorization system represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use (MPEP 2106.05(f)&(h)). The additional limitation of “requesting another processing server located in the second …” represents extra solution activity (MPEP 2106.05(g)) and does not integrate the abstract idea into a practical application. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) the acts of using rules to route and execute a financial transaction.
	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules to route and execute a financial transaction using computer technology (e.g. a processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
	Dependent claims 2-4, 6, 10-12, 14, 18-19, 21-28 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea of the claims (such as specifying transaction type) and do not integrate the abstract idea because the additional limitations do no more than use a computer as a tool to implement the abstract idea and contain extra solution activity.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6, 9, 11-12, 14, 18-19, 21-23, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lynch US 2012/0265680.

As per claims 1 and 9:	Lynch discloses a method for intelligent switching for multiple transaction types in communication with a plurality of authorization systems, the plurality of authorization systems operable to process transactions of a specific data type, comprising: storing, in a memory of a processing server, an action event corresponding to the specific data types, wherein each action event defines an event that must be acted on by the processing server when the event is detected by the processing server (Fig 1, [0041], [0044]); 	storing, in the memory of the processing server, one or more modifiable executable processes, the one or more modifiable executable processes associated with one or more of the action events (Fig 1, [0041], [0044]); 	receiving, by a receiver of the processing server, a data message from a third party system, the data message including a flag or data value associated with a specific data type (Fig 1, [0041], [0044]-[0045]); 	identifying, by a processing device of the processing server, the specific data type of the data message, the specific data type of the data message based on the flag or data value(Fig 2, [0044], [0048], abstract, [0014]); and
	executing, by the processing device of the processing server, the one or more modifiable executable processes corresponding to the identified specific action event, 
(Fig 1 &2, [0041], [0044], [0045], [0048]-[0050]), 	at least one of the one or more corresponding modifiable executable processes includes transmitting, by the processing server, the received data message to one of the plurality of authorization systems associated with the identified specific data type and (Figs 1&2, [0021], [0051]), the plurality of specific data types includes at least the financial transaction message and an automated clearing house message ([0041]-[0042]).As per claims 3 and 11:	Lynch further disclose the method of claim 1, wherein the received data message is formatted according to an ISO 8583 or ISO 20022 standard ([0051], [0063]).As per claims 4 and 12:	Lynch further discloses the method of claim 1, wherein the plurality of authorization systems is a module included in the processing server ([0054]-[0056], [0051]).As per claims 6 and 14:	Lynch further discloses the method of claim 1, wherein the infrastructure is payment rails associated with a payment network (Figs 1&2, abstract).As per claims 18 and 21:	Lynch further discloses the method of claim 1, further comprising: identifying a transaction type based on payment details in the received data message, the payment details including a primary account number for a credit card transaction, an account number and routing number for the wire transfer, and a blockchain address and digital signature for a blockchain transaction ([0026]-[0028], [0047]-[0049], fig 2).As per claims 19 and 22:	Lynch further discloses the method of claim 1, further comprising: receiving, by the receiver of the processing server, the received data messages from third party systems for each of the multiple transaction types (Figs 1, 2, 4, [0047]-[0049]).As per claims 23 and 26:	Lynch further discloses the method of claim 1, wherein the multiple transaction types include two or more of a credit card transaction, a wire transfer, and a blockchain
transaction ([0060]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, 24-25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch US 2012/0265680 in view of Davis US 2016/0342994.
As per claims 2 and 10:	Lynch fails to explicitly disclose but Davis does disclose the method of claim 1, wherein the plurality of specific data types further includes a blockchain message (abstract, [0007]).	It would have been obvious to one of ordinary skill in the art at the time of invention to include the feature of Davis in Lynch since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Lynch can already identify the transaction type using a plurality of identifiers such as PAN, email, mobile phone, and a blockchain message would further increase the types of transactions available to be processed and is not fundamentally different in the context of the current claims, which is to route (not process) a transaction request.As per claims 24 and 27:	Lynch further discloses the method of claim 1, wherein each of the plurality of authorization systems being assigned to a specific geographic region, and wherein the received data message includes region data (Fig3 [0060]-[0063]); and 	further comprising: transmitting the received data to the one of the plurality of authorization systems assigned to the specific geographic region corresponding to the region data (Fig3 [0060]-[0063]), 	wherein the received data corresponds to a transaction executed in a first geographical region for a transaction account issued in a second geographical region (Fig3 [0060]-[0063]) and 	Lynch fails to explicitly disclose but Davis does disclose requesting at least another processing server located in the second geographical region perform a fraud score for the transaction being executed in the first geographical region using fraud rules of at least the second geographical region (Fig 7, [0091]-[0092])	It would have been obvious to one of ordinary skill in the art at the time of invention to include the feature of Davis in Lynch since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Providing a fraud score request would also improve the security and mitigate risk of the transaction. Lynch contemplates risk assessment and processing based on risk in [0044]-[0045].As per claims 25 and 28:	Lynch further discloses the method of claim 24, wherein the at least another processing server is a regional processing server configured to process transactions from two or more specific geographical regions ([0061], [0081], [0049])).
					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang US 2010/0280909
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863. The examiner can normally be reached M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692